Case 1:19-cv-11314-PBS Document 92-1 Filed 12/17/19 Page 1 of 2




                Exhibit A
                 Case 1:19-cv-11314-PBS Document 92-1 Filed 12/17/19 Page 2 of 2


Daniel McFadden

From:                              Le, Huy M. (CIV) <Huy.M.Le2@usdoj.gov>
Sent:                              Thursday, December 12, 2019 4:12 PM
To:                                Daniel McFadden
Cc:                                Adriana Lafaille; Matthew Segal; Michael Tan; SangYeob Kim; Finegan, Susan
Subject:                           RE: Pereira Brito v. Barr


Dan,

Sure thing. I will ping the agency for a redacted version. Just as a heads up, it sounds like they are pretty swamped due
to Judge Saris’ order so apologies in advance if it takes a minute.

Best regards,
Huy

From: Daniel McFadden <DmcFadden@aclum.org>
Sent: Thursday, December 12, 2019 3:22 PM
To: Le, Huy M. (CIV) <hule@CIV.USDOJ.GOV>
Cc: Adriana Lafaille <ALafaille@aclum.org>; Matthew Segal <MSegal@aclum.org>; Michael Tan <mtan@aclu.org>;
SangYeob Kim <SangYeob@aclu‐nh.org>; Finegan, Susan <SMFinegan@mintz.com>
Subject: Pereira Brito v. Barr

Dear Huy,

We are hearing that a notice was distributed to Pereira Brito v. Barr class members in detention today by the
government. Could you please provide me with a copy of the notice as soon as possible?

Thank you,
Dan McFadden

______________________________________
Dan McFadden
Pronouns: he, him, his

Staff Attorney
American Civil Liberties Union Foundation of Massachusetts
211 Congress Street, Boston, MA 02110
617.482.3170 x171 | dmcfadden@aclum.org
aclum.org




                                                             1
